This is a companion case to D. T. McIver v. Rufus Hardy, Jr.,146 S.W.2d 1054, numbered 11090 on the docket of this court, opinion in which was this day handed down reforming and affirming the judgment of the trial court.
Appellant has appealed because the court below allowed him judgment on the basis of the ownership of 24/81 of 1/20 of the mineral fee for a primary term of 20 years. He was, as appears from our opinion in the McIver case above referred to, entitled to recover on the basis of 24/81 of 1/15 as was decreed by the Justice Court in its judgment of November 21, 1939-this cause, like 11090, supra, was originally filed in the Justice Court, being appealed to the County Court at Law of Harris County by the appellee, and there tried de novo. The Justice Court rendered judgment for appellant against appellee for the sum of $101.08. As no objection seems to be made as to the correctness of said judgment as calculated there on the basis of 24/81 of 1/15, we reform the judgment of the court below so that it shall be for appellant in the sum of $101.08, together with interest thereon at the rate of 6% per annum from November 21st, 1939.
Reformed and affirmed.